             Case 1:19-cv-07501-GHW Document 10 Filed 11/14/19 Page 1 of 1



                                         UNITED STATES
                             SECURITIES AND EXCHANGE COMMISSION
                                   NEW YORK REGIONAL OFFICE
                                               200 VESEY STREET
                                                    SUITE 400
                                         NEW YORK, NEW YORK 10281-1022


                                                                                   WRITER’S DIRECT DIAL:
                                                                                   MELANIE A. MACLEAN
                                                                                   TELEPHONE: (212) 336-5699



                                            November 14, 2019

By ECF
The Honorable Gregory H. Woods
United States District Judge
Southern District of New York
500 Pearl St.
New York, NY 10007

         Re:       SEC v. Tsai, 1:19-cv-07501-GHW

Dear Judge Woods:

        Plaintiff Securities and Exchange Commission (the “Commission”) respectfully writes to
provide the Court with an update on the status of the parties’ settlement efforts as required by the
Court’s Order dated October 1, 2019 (DE 9). The parties have reached a settlement agreement in
principle, which is undergoing the required internal reviews within the Commission, a process that we
anticipate will take 6-8 weeks. We expect to be in a position to submit the proposed settlement, if it is
approved, for the Court’s consideration on or before January 2, 2020. The parties respectfully request
that the Court keep this case open on its active docket until that date, by which time the parties will
either submit a proposed consent judgment for the Court’s approval or provide a status report.

        Before submitting this letter, we consulted with counsel for defendant Tsai, and they do not
object to the content of this letter.

                                                               Respectfully submitted,


                                                               Melanie A. MacLean



cc (via e-mail):         Carolina A. Fornos, Esq. (counsel for Bill Tsai)
                         Mark R. Hellerer, Esq. (counsel for Bill Tsai)
